Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 1 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 1 of 6




                                                                     EXHIBIT C
Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 2 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 2 of 6
Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 3 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 3 of 6
Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 4 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 4 of 6


    X­Mozilla­Status: 0001
    X­Mozilla­Status2: 00000000
    Delivered­To: jed@mtgox.com
    Received: by 10.180.109.232 with SMTP id hv8cs77869wib;
         Wed, 21 Dec 2011 18:18:57 ­0800 (PST)
    Received: by 10.14.48.66 with SMTP id u42mr3472718eeb.59.1324520335858;
         Wed, 21 Dec 2011 18:18:55 ­0800 (PST)
    Return­Path: <chris.raggio@gmail.com>
    Received: from mail­ee0­f53.google.com (mail­ee0­f53.google.com [74.125.83.53])
         by mx.google.com with ESMTPS id q2si4762464eef.172.2011.12.21.18.18.55
         (version=TLSv1/SSLv3 cipher=OTHER);
         Wed, 21 Dec 2011 18:18:55 ­0800 (PST)
    Received­SPF: pass (google.com: domain of chris.raggio@gmail.com designates
    74.125.83.53 as permitted sender) client­ip=74.125.83.53;
    Authentication­Results: mx.google.com; spf=pass (google.com: domain of
    chris.raggio@gmail.com designates 74.125.83.53 as permitted sender)
    smtp.mail=chris.raggio@gmail.com; dkim=pass (test mode) header.i=@gmail.com
    Received: by eekd41 with SMTP id d41so7930555eek.12
         for <jed@mtgox.com>; Wed, 21 Dec 2011 18:18:55 ­0800 (PST)
    DKIM­Signature: v=1; a=rsa­sha256; c=relaxed/relaxed;
         d=gmail.com; s=gamma;
         h=mime­version:date:message­id:subject:from:to:content­type;
         bh=Vp7CQCr8euClRPIbafIqDFlHEi9Nzafei73lCDIWq8c=;
         b=AoQPsA+ikmODkPmTshdfBZOS6SgaqCvOlYVjHOVXWnP4ZePAaKnfeh0pl1by7
    miSQI
          sgSnmATu3iLFI5GycXH1MOVqKnX5tFLZ0s+JCVrqYscISSRcrb5zhWfVSxIV5Ii1A
    N38
          C0LNjdidMMK9Gp8LyEXRUCrzEmFLQWxbXHfXM=
    MIME­Version: 1.0
    Received: by 10.204.157.154 with SMTP id b26mr2658774bkx.101.1324520335577;
    Wed, 21 Dec 2011 18:18:55 ­0800 (PST)
    Received: by 10.204.188.133 with HTTP; Wed, 21 Dec 2011 18:18:55 ­0800 (PST)
    Date: Wed, 21 Dec 2011 20:18:55 ­0600
    Message­ID:
    <CALG=A06VKw­DrrqqnrWmCBLWv5Y04SY9wqoAPotPyh5J1U4seA@mail.gmail.com
    >
    Subject: hey
    From: Chris Raggio <chris.raggio@gmail.com>
    To: Jed McCaleb <jed@mtgox.com>
    Content­Type: multipart/alternative; boundary=0015175dd9e219916504b4a4ecbe

    ­­0015175dd9e219916504b4a4ecbe
    Content­Type: text/plain; charset=ISO­8859­1

    Hey Jed,

    How's everything going? I'm feeling good. I think 2012 is going to be a
Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 5 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 5 of 6


    breakout year for bitcoin in terms of technology maturation, wider
    adoption, and increased exchange value which everyone is so focused on.
    I haven't been doing much with the technology. That is best left to guys
    like you who can code circles around me. I've been studying economics to
    try to understand how a currency as different from anything that has come
    before might change things. It's not easy. Economics is a social
    science and most of it makes no sense at all. Logical thinking is
    disadvantageous to anyone trying to learn what is accepted as truth in this
    field.

    Just to let you know I e­mailed Mark asking him what he intends to do with
    the stolen coins. I haven't heard back from him yet. Originally he said
    he wanted to give "Baron a year to speak for himself." I don't know why
    we would bother with somebody who hides behind an alias and an altered
    passport but whatever. We are approaching the 1 year anniversary of the
    theft.

    I'm not asking you to intervene on my or my father's behalf. Mark is the
    owner of Mt Gox now. It's his call whether he wants to make things right
    with us as he did with Bitomat. My father and I appreciate everything you
    did to investigate and pursue the thief. You didn't have to go to the
    lengths you went to for us. We thank you.

    Have a nice holiday,

    Chris
Case 14-31229-sgj15 Doc 195-3 Filed 07/02/19 Entered 07/02/19 13:36:51 Page 6 of 6
 Case: 25CI1:14-cv-00071-TTG Document #: 29-1      Filed: 06/30/2016 Page 6 of 6


    Date: Mon, 30 May 2011 10:52:46 ­0500
    Message­ID: <BANLkTiko0o0TKjz=KURqn4Q­UbJpk6Sbiw@mail.gmail.com>
    Subject: Re:
    From: Don Raggio <donald.raggio@gmail.com>
    To: Jed McCaleb <jed@mtgox.com>
    Content­Type: multipart/alternative; boundary=000e0cdf1bea4ff03304a48047be

    ­­000e0cdf1bea4ff03304a48047be
    Content­Type: text/plain; charset=ISO­8859­1

    Jed,

    Thanks for taking the time to talk to me. If I think of anything cool to
    do with bitcoin I'll let you know. Near the end of the call you asked
    about the situation with Baron. Here is what I know. Last I heard from
    Mark was that Baron was not willing to give the coins back voluntarily.
    Baron said that he wanted access to his funds. Mark said that he didn't
    feel comfortable just unilaterally handing the coins over to me. These funds
    I assume he is speaking of are the ones that you froze. Mark said that
    to resolve the issue he was seeking a "judgement" in a court, but that due
    to the disaster in Japan "legal processing" would be held up until later
    this year. That's honestly what he told me. I am glad you did what you
    could to take action against this scammer. Hopefully this will work and I
    will get the coins back. And if for some reason that doesn't work out
    maybe bitcoin will hit 1000 and what we will have more than enough
    regardless. By the way somebody did move the funds that were stolen from
    the address in a transaction dated 4­28. I asked Theymos to look at the
    block explorer and he reported the following.

    "The scammer sent 2000 BTC to an address, and that address sent 200,000 BTC
    to MtGox: I'm pretty sure 1MqsE... is a MtGox address. You should inform
    Mark about this new development. The person who made that 200,000 BTC MtGox
    deposit is either the scammer or someone who delt with him directly."

    Mark claims that the address in question is not a MtGox address and
    that MtGox received no deposit as large as 200,000 BTC. Mark said that he
    didn't see any action that he could take at this time. I'll try to keep in
    touch with Mark (hopefully without pestering him). I'll keep you posted on
    the outcome.
